          Case 4:20-cv-02249-YGR Document 52 Filed 08/01/20 Page 1 of 3




 1   Matthew M. Lavin, Esq. (pro hac vice)
     Wendy A. Mitchell, Esq. (CA SBN 158553)
 2   Aaron R. Modiano, Esq. (pro hac vice anticipated)
 3   NAPOLI SHKOLNIK PLLC
     5757 W. Century Boulevard, Suite 680
 4   Los Angeles, CA 90045
     (212) 397-1000 / Fax (646) 843-7603
 5
 6   David M. Lilienstein, Esq. (CA SBN 218923)
     Katie J. Spielman, Esq. (CA SBN 252209)
 7   DL LAW GROUP
     345 Franklin Street
 8
     San Francisco, CA 94102
 9   (415) 678-5050 / Fax (415) 358-8484

10   Attorneys for Plaintiffs and Putative Class
11
                                  UNITED STATES DISTRICT COURT
12
                  NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
13
     PACIFIC RECOVERY SOLUTIONS d/b/a            Case No.: 4:20-CV-02249-YGR
14
     WESTWIND RECOVERY, MIRIAM
15   HAMIDEH PHD CLINICAL                        PLAINTIFFS’ OBJECTION TO UNITED
     PSYCHOLOGIST INC. d/b/a PCI                 BEHAVIORAL HEALTH, INC.’S
16   WESTLAKE CENTERS, BRIDGING THE              STATEMENT OF RECENT DECISION
17   GAPS, INC., SUMMIT
     ESTATE, INC. d/b/a SUMMIT ESTATE
18   OUTPATIENT, on behalf of themselves and all
     others similarly situated,
19
20                  Plaintiffs,

21          vs.
22   UNITED BEHAVIORAL HEALTH a
23   California corporation, and VIANT, INC., a
     Nevada corporation,
24
                    Defendants.
25
26
27
28



                  PLAINTIFFS’ OBJECTION TO DEFENDANT’S STATEMENT OF RECENT DECISION
                                            4:20-CV-02249-YGR
           Case 4:20-cv-02249-YGR Document 52 Filed 08/01/20 Page 2 of 3




 1          Plaintiffs hereby file this Objection to Defendant’s United Behavioral Health, Inc.’s Statement
 2   of Recent Decision Pursuant to Local Rule 7-3(D)(2).
 3          The Local Rule states:
 4          Before the noticed hearing date, counsel may bring to the Court’s attention a relevant
            judicial opinion published after the date the opposition or reply was filed by filing and
 5          serving a Statement of Recent Decision, containing a citation to and providing a copy
 6          of the new opinion–without argument.

 7          Defendant’s filing is objectionable as the judicial opinion is not relevant and contains
 8   impermissible argument.
 9                  The recent decision in Meridian, et al., v. United Behavioral Health, No. 19-cv-05721-
10   JSW, (N.D. Cal.) is not relevant. It involves different facts, different parties, and different claims than
11   the present litigation. The allegations in Meridian are similar to those asserted in Wit, et al. v. United
12   Behavioral Health, No. 14-cv-05337-JCS, (N.D. Cal.) cited in Plaintiffs’ Opposition. The allegations
13   in both Meridian and Wit are that United’s “Guidelines” (Level of Care Guidelines and Coverage
14   Determination Guidelines to the extent they incorporate the Level of Care Guideline) that United
15   applied to the benefit claims at issue were unreasonable and did not reflect generally accepted
16   standards of care. The parties are likewise different. Meridian does not involve Viant or any third-
17   party benefits repricer at all. The application of illegal guidelines resulted in illegal decisions as to
18   the covered, if any, level of care for patient’s claims. All of the benefit claims in Meridian and Wit
19   were unpaid by the insurer.
20          The benefits’ claims in this litigation, unlike those in Wit, have already been determined to be
21   covered claims for benefits. Further, Viant, a third-party repricer, is a key party to this litigation. The
22   claims in this litigation seek to hold Defendants liable for an illegal scheme wherein they apply a
23   hidden, illegal methodology for claims where coverage is undisputed and Plaintiffs challenge the
24   illegal methodology more closely related to Downey Surgical Clinic, Inc., et al. v OptumInsight, et
25   al., 09-cv-5457-PSG (C.D. Cal.) and the Ingenix litigation as cited in Plaintiffs’ Opposition.
26          United’s counsel presents impermissible argument by asserting that the parties are similar,
27   factual allegations in the claims are similar, and that the legal claims are similar. Local Rule 7-3(D)(2)
28   explicitly prohibits such argument.


                                                  -1-
                 PLAINTIFFS’ OBJECTION TO DEFENDANT’S STATEMENT OF RECENT DECISION
                                           4:20-CV-02249-YGR
          Case 4:20-cv-02249-YGR Document 52 Filed 08/01/20 Page 3 of 3




 1          For all of the foregoing reasons, Plaintiffs’ object to Defendant United’s Statement of Recent
 2   Decision.
 3          Respectfully submitted,
 4   Dated: August 1, 2020                               NAPOLI SHKOLNIK PLLC
 5                                                       /s/ Matthew M. Lavin
 6                                                       MATTHEW M. LAVIN
                                                         AARON R. MODIANO
 7
 8                                                       DL LAW GROUP
 9                                                       /s/ Katie Spielman
                                                         KATIE SPIELMAN
10                                                       DAVID LILIENSTEIN
11
                                                         Attorneys for Plaintiffs and the Putative Class
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
                 PLAINTIFFS’ OBJECTION TO DEFENDANT’S STATEMENT OF RECENT DECISION
                                           4:20-CV-02249-YGR
